1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                               Case No.: 3:17-cv-00052-BTM-
      BRANDON DUNCAN, an                         MDD
12
      individual; and AARON HARVEY,
13    an individual,                             ORDER OVERRULING
                                  Plaintiffs,    OBJECTION TO DECLARATION
14
                                                 OF CORNELIUS BOWSER AND
15    v.                                         DENYING MOTION TO STRIKE
                                                 TESTIMONY
16    CITY OF SAN DIEGO, a California
      municipal corporation; RUDY
17                                               [ECF No. 40]
      CASTRO, in his individual and
18    official capacity; SCOTT
      HENDERSON, in his individual
19
      and official capacity; and DOES 1-
20    10, in their official capacities
21                             Defendants.
22
23         Defendants object to and have moved to strike the Declaration of Cornelius
24   Bowser, which was submitted in support Plaintiffs’ Motion for Partial Summary
25   Judgment. (ECF Nos. 32-2 (“Decl.”) and 40 (“Mot.”)). Mr. Bowser’s declaration
26   posits that, based on his gang expertise, neither he nor a reasonably-well-trained
27   police officer would interpret Plaintiffs’ activities as evidence that they were active
28   participants in the Lincoln Park Bloods (“LPK”) or that they benefitted from that

                                                1
                                                                        3:17-cv-00052-BTM-MDD
1    gang’s activities. (See Decl. ¶ 23). Defendants argue that Mr. Bowser does not
2    qualify as a gang expert and that the Declaration is inadmissible pursuant to
3    Federal Rule of Evidence 702, Daubert v. Merrell Dow Pharmaceuticals, Inc.,
4    509 U.S. 569 (1993) and Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137
5    (1999). Mr. Bowser submitted a supplemental declaration responding to
6    Defendants’ challenge to his expertise. (ECF No. 42-3 (“Supp. Decl.”)).
7            For the reasons set forth below, Defendants’ objections are overruled and
8    the Motion is DENIED without prejudice.
9       I.      STANDARD
10           Federal Rule of Evidence 702 provides, “a witness who is qualified as an
11   expert by knowledge, skill, experience, training, or education may testify in the
12   form of an opinion or otherwise if”:
13           (a) the expert's scientific, technical, or other specialized knowledge
             will help the trier of fact to understand the evidence or to determine a
14
             fact in issue;
15           (b) the testimony is based on sufficient facts or data;
             (c) the testimony is the product of reliable principles and methods;
16
             and
17           (d) the expert has reliably applied the principles and methods to the
             facts of the case.
18
19   Under Rule 702, expert testimony must be both relevant and reliable. Daubert v.
20   Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993); Kumho Tire Co. v.
21   Carmichael, 526 U.S. 137, 149 (1999). The trial court must act as a “gatekeeper”
22   and ensure that “an expert, whether basing testimony upon professional studies
23   or personal experience, employs in the courtroom the same level of intellectual
24   rigor that characterizes the practice of an expert in the relevant
25   field.” Kumho, 526 U.S. 137, 152 (1999).
26           The inquiry under Rule 702 is a “flexible” one, and the district court has “the
27   discretionary authority . . . to determine reliability in light of the particular facts
28   and circumstances of the particular case.” Kumho, 526 U.S. at 158. Importantly,

                                                  2
                                                                           3:17-cv-00052-BTM-MDD
1    the focus of the court’s gatekeeping inquiry “must be solely on principles and
2    methodology, not the conclusions that they generate.” Daubert, 509 U.S. at 595.
3    “When an expert meets the threshold established by Rule 702 . . . the expert may
4    testify and the jury decides how much weight to give that testimony.” Primiano v.
5    Cook, 598 F.3d 558, 565 (9th Cir. 2010).
6       II.     DISCUSSION
7             Defendants argue that Mr. Bowser is not qualified to testify as an expert
8    because he has no specialized knowledge or training regarding gangs in general
9    or the Lincoln Park Blood gang (“LPK”) in particular, and his experience with
10   gangs is “very limited.” (Mot. at 5). Defendants object to Mr. Bowser’s opinions
11   regarding whether a “reasonably well-trained police officer” would identify
12   Plaintiffs as gang members, arguing that he has no training or experience as a a
13   police officer. (Mot. at 6, 8). Defendants further assert that Mr. Bowser’s
14   declaration should be excluded because he “uses an unexplained methodology”
15   and fails to specify how he derived his knowledge about CalGang (a police
16   database identifying gang members), gang interventions, LPK, or police officers
17   making probable cause determinations. (Mot. at 7).
18            Courts largely agree that where the subject-matter is jargon-heavy
19   communication and interaction between groups involved in illicit activity, an
20   expert’s field experience is of more significance than formalized, academic
21   training. See, e.g., United States v. Plunk, 153 F.3d 1011, 1017 (9th
22   Cir.), opinion amended on denial of reh’g, 161 F.3d 1195 (9th Cir. 1998)
23   (“Although [the] attorney sought to make much on voir dire of the fact that
24   [individual testifying] had no formal training in the use of drug-culture code, we
25   are not persuaded.”); United States v. Hoffman, 832 F.2d 1299, 1310 (1st
26   Cir.1987) (“[H]ard-core drug trafficking scarcely lends itself to ivied halls. In a
27   rough-and-ready field such as this, experience is likely the best teacher.”); United
28   States v. Delpit, 94 F.3d 1134, 1145 (8th Cir. 1996) (“The argument that Murphy

                                                 3
                                                                         3:17-cv-00052-BTM-MDD
1    was unqualified because he lacks degrees or advanced training in the field is
2    silly. Sergeant Murphy has learned drug dealers' jargon through nearly 30 years
3    of on-the-job experience, the best education there is for this type of thing.”).
4    Upon the Court’s review of Mr. Bowser’s two declarations, the Court concludes
5    that Mr. Bowser possesses extensive experience and training in the relevant
6    field, and notes that law enforcement relies upon that expertise to identify gang
7    members and stop gang activity. Indeed, it appears there are few individuals
8    who could compete with his combination of training, credentials, field experience,
9    and lived experience with gangs in San Diego.
10         Mr. Bowser’s declaration and supplemental declaration demonstrate
11   substantial experience and specialized knowledge that would help any trier of
12   fact understand the evidence or determine a fact in issue. See Fed. R. Evid.
13   702(a). Mr. Bowser has over 30 years of experience in gang intervention and
14   prevention, and founded an organization, Community Assistance Support Team
15   (CAST), that works directly with the Gang Unit of the San Diego Police and “all
16   three police divisions that cover Southeast San Diego and . . . City Heights, as
17   well as the probation department, U.S. Attorney’s Office, San Diego County
18   District Attorney, and San Diego County Sheriff.” (Decl. ¶ 4, 5). A report from the
19   San Diego Police Department to the San Diego City Counsel mentions CAST as
20   integral to the San Diego Police Department’s Gang Unit’s work. (Supp Decl. ¶
21   11, Exh. A). From 2012-2017, Mr. Bowser served as the Council District 8
22   Representative on the San Diego Commission on Gang Prevention and
23   Intervention. (Decl. ¶ 6).
24         Mr. Bowser also brings valuable expertise as a former gang member—one
25   of the founding members of the West Coast Crips—and witnessed the formation
26   of an earlier iteration of LPK, the gang at issue in this case. (Supp. Decl. ¶ 6).
27   Mr. Bowser personally knows a number of past and present LPK members, and
28   has mentored at least ten individuals who were documented as LPK members.

                                               4
                                                                       3:17-cv-00052-BTM-MDD
1    (Supp. Decl. ¶ 8). He has participated in over 100 gang interventions since
2    2010, and law enforcement calls him to assist in de-escalation efforts. (Supp.
3    Decl. ¶ 9). In addition to participating in 25 trainings on gangs and gang
4    intervention since 2010, he has led trainings and presentations alongside
5    prosecutors and police officers for law enforcement, including the International
6    Association of Chiefs of Police. (Supp. Decl. ¶ 12). Mr. Bowser’s expertise is
7    thus well established.
8          The Court further finds that Mr. Bowser’s declaration is based on sufficient
9    facts, and is the product of methods commonly deployed in matters involving
10   gangs. See Fed. R. Evid. 702(b)-(c). Mr. Bowser considered the relevant oral
11   and written pleadings, declarations, transcripts, hearings, and applicable statutes
12   in this case and the state case. (Decl. ¶ 11; Supp. Decl. ¶ 3.). The methods and
13   principles he used to reach his conclusions regarding what certain symbols and
14   jargon meant, and the extent to which they indicated gang activity or community
15   activity, resemble those proffered in Detective Sidhu’s declaration: interpreting
16   Facebook posts and photographs, decoding recorded conversations based on
17   experience observing and interacting with gang members, and comparing the
18   arrest warrants in this case to other arrest warrants he has examined, even if he
19   does not prepare arrest warrants himself. (Compare ECF No. 37-5 “Sidhu Decl.”
20   with Decl. and Supp. Decl.). Mr. Bowser applied the same intellectual rigor of
21   other purported gang experts. See Kumho, 526 U.S. at 158.
22         With respect to reliability, Defendants argue only that Mr. Bowser did not
23   specify how long he spent reviewing the documents and “disregard[ed] critical
24   detail” regarding the bases for his knowledge of LPK and law enforcement
25   practices, which suggests unreliability. (Mot. at 7). To the extent Mr. Bowser’s
26   initial Declaration failed to address the bases for his knowledge, the Court finds
27   the Supplemental Declaration cured any deficiency. The Court concludes Mr.
28   Bowser has reliably applied the principles and methods derived from his decades

                                              5
                                                                      3:17-cv-00052-BTM-MDD
1    of working with law enforcement, gang members, and communities to the facts of
2    this case. See Fed. R. Evid. 702(d).
3      III.     CONCLUSION
4             Defendants’ objections are overruled and the Motion to Strike is DENIED
5    without prejudice. (ECF No. 40).
6             IT IS SO ORDERED.
7    Dated: April 22, 2019
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               6
                                                                     3:17-cv-00052-BTM-MDD
